[Cite as Eckel v. Bowling Green State Univ., 2011-Ohio-4839.]




                                                        Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




NORMAN I. ECKEL, Ph.D.

       Plaintiff

       v.

BOWLING GREEN STATE UNIVERSITY

       Defendant

        Case No. 2007-02815

Judge Clark B. Weaver Sr.

DECISION



        {¶1}    On June 11, 2010, the court issued a decision wherein it found in favor of
plaintiff on his claim of breach of his employment contract. On March 17, 2011, the
court conducted a trial on the issue of plaintiff’s damages.1
        {¶2}    As noted in the liability decision, defendant committed a breach of
plaintiff’s employment contract when it imposed an unpaid suspension from May 7,
2005 to January 1, 2006. The parties agree that plaintiff was not paid for the fall
semester of 2005, and that his economic loss for the fall semester equals $51,423,
which represents one half of his contractual salary.
        {¶3}    The parties disagree as to whether plaintiff is entitled to compensation for
the “Summer 1" courses that he was scheduled to teach in May and June 2005. In the
liability decision, the court recognized in footnote 4 that: “[b]oth the FPCC and Dean


1
At trial, defendant’s March 16, 2011 motion in limine was GRANTED such that attorney Alan Mollenkamp
Edmister agreed that any claim that plaintiff had with regard to summer teaching
assignments in 2005 was without merit inasmuch as the nine-month employment
contracts for faculty members do not guarantee summer employment.”                   However,
plaintiff testified that he was scheduled to teach two accounting courses in the first
session of summer 2005, and that although he had not signed a summer contract, his
suspension without pay prevented him from teaching those courses.                  In addition,
plaintiff’s expert, David M. Stott, Ph.D., testified that in his 12 years of experience in
teaching at defendant’s university, accounting classes are typically in high demand and
have never been canceled due to lack of enrollment. Accordingly, the court finds that
plaintiff has proven by a preponderance of the evidence that he is entitled to $20,569,
the amount that he would have earned if he had been allowed to teach the two classes
that he was scheduled to teach in the summer of 2005.
        {¶4}    Dr. Stott also testified that the present value of the income that plaintiff did
not earn in 2005 equals $85,752. The court notes that the amounts of both $51,423
and $20,569 constitute back pay, and that the total of those amounts equals $71,992;
which is $13,760 less than the present value of the income. Accordingly, defendant
must notify the State Teachers Retirement System (STRS) that plaintiff is entitled to a
recalculation of his retirement benefits based upon inclusion of an award of $71,992 in
back pay for summer and fall income from 2005.                In the recalculation, plaintiff’s
additional service credit from these time periods must also be taken into consideration.
The court finds that $13,760 shall be paid in a lump sum directly to plaintiff and that the
lump sum amount need not be reported to STRS as back pay.
        {¶5}    With regard to benefits, plaintiff presented evidence that he paid
$2,901.88 to COBRA for his health insurance during the unpaid suspension. Plaintiff
also testified that he had paid approximately $100 per month from his salary for health
benefits when he was in active pay status before the unpaid suspension. If an unpaid
suspension had not been imposed, plaintiff would have had approximately $700
deducted from his salary for health benefits. Therefore, the court shall deduct $700
from plaintiff’s award, to account for the difference between what plaintiff paid for health
care coverage during his suspension and what he would have paid if his employment


was precluded from testifying as an expert witness.
had not been suspended. Accordingly, plaintiff shall be granted $2,201.88 for health
care costs.
       {¶6}      Both plaintiff and his expert testified that plaintiff’s unpaid suspension
adversely affected his consulting business. Plaintiff testified that he owned a lucrative
litigation consulting business prior to his unpaid suspension, but that after he was
placed on an unpaid suspension, no clients were interested in his services. However,
the court is not convinced that defendant’s breach of contract was the sole reason that
plaintiff’s consulting business came to an end in 2005. Indeed, it is unclear whether the
unpaid suspension or the publication of plaintiff’s comments that led to his suspension
proximately caused the loss of his consulting business.          Plaintiff failed to present
evidence of clients who had sought his services but ultimately rejected those services
once an unpaid suspension was implemented. Moreover, plaintiff suffered a stroke in
September 2005 and did not return to active employment with the university until
January 1, 2008. The court finds that the damages that plaintiff has requested with
regard to his consulting business are not supported by the evidence. Therefore, plaintiff
has failed to prove his claim for loss of his consulting business income.
       {¶7}      Lastly, Dr. Stott testified that plaintiff’s unpaid suspension impacted his
retirement benefits. Dr. Stott explained that if plaintiff had not been placed on an unpaid
suspension, his three-year final average salary, which is used in calculating a retirement
benefit, would have been $4,542 higher. However, the court finds that granting both an
additional retirement benefit and an award of back pay through STRS is cumulative and
would amount to a windfall for plaintiff. Accordingly, plaintiff’s claim in this regard is
without merit.
       {¶8}      In conclusion, the court finds that judgment shall be rendered in favor of
plaintiff in the total amount of $87,978.88, which consists of the following: $71,992 in
back pay ($51,423 + $20,569); $13,760 for present day value of lost back pay;
$2,201.88 for lost health benefits, and the $25 filing fee.
                                               Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us



NORMAN I. ECKEL, Ph.D.

      Plaintiff

      v.

BOWLING GREEN STATE UNIVERSITY

     Defendant
Case No. 2007-02815

Judge Clark B. Weaver Sr.

JUDGMENT ENTRY

       {¶9}   This case was tried to the court on the issue of damages. The court has
considered the evidence and for the reasons set forth in the decision filed concurrently
herewith, judgment is hereby rendered in favor of plaintiff in the amount of $87,978.88
which includes the filing fee paid by plaintiff. The court notes that $71,992 of this
amount constitutes back pay. Court costs are assessed against defendant. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.




                                          _____________________________________
                                          CLARK B. WEAVER SR.
                                          Judge

cc:
R. Jeffrey Lydy                       Velda K. Hofacker
4035 Forest Lawn Road                 Assistant Attorney General
Toledo, Ohio 43623                    150 East Gay Street, 18th Floor
                                      Columbus, Ohio 43215-3130

HTS/dms
Filed August 8, 2011
To S.C. reporter September 22, 2011